Citation Nr: 9909146	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  94-34 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for herniated nucleus 
pulposus at L4-5 with radiculopathy, currently rated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel

REMAND

The appellant served on active duty from October 1975 to June 
1985.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1994 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs Regional 
Office (VARO).

A review of the claims folder discloses that a VA examination 
is necessary so that the appellant's service-connected back 
disorder may be assigned the proper disability evaluation 
under the VA Schedule for Rating Disabilities.  While VA 
examinations have been scheduled twice on behalf of the 
appellant, the appellant has apparently failed to report for 
either of these scheduled examinations.  We note that, after 
the appellant failed to report for the initial VA 
examination, VARO contacted the appellant by letter at his 
last known address of record and indicated that the appellant 
would be rescheduled for a VA examination if he indicated 
intent to appear for that examination.  The appellant 
responded affirmatively and the second VA examination was 
scheduled.  Previously, the appellant reported that he never 
received notice of a November 1996 scheduled VA examination 
and he posited that the notice was perhaps sent to an old 
address.  Because a copy of the notice of the scheduled 
examination sent to the appellant is not of record, the Board 
is unable to verify whether or not the appellant was notified 
at his last known address of record of either scheduled 
examination.  Therefore, to ensure full compliance with due 
process requirements and to prevent prejudice to the 
appellant, remand is necessary.  Bernard v. Brown, 4 Vet.App. 
384 (1993).

The appellant is reminded that individuals for whom an 
examination has been scheduled are required to report for the 
examination.  38 C.F.R. § 3.326 (1998).  Furthermore, when 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, the claim 
shall be denied.  38 C.F.R. § 3.655 (1998).  We also remind 
the appellant that the duty to assist claimants in the 
development of their claims is not a one-way street; but 
rather, claimants are expected to comply with reasonable 
requests.  See Wood v. Derwinski, 1 Vet.App. 190 (1991).

To ensure full compliance with due process requirements, the 
case is REMANDED to VARO for the following action:

1.  The appellant should be scheduled for 
a VA orthopedic and neurological 
examination of his back disability.  A 
copy of the notice of this examination 
should be associated with the claims 
folder.

2.  The claims folder must be reviewed 
prior to the examination along with a 
copy of this remand.  All appropriate 
tests deemed necessary should be 
conducted and all clinical findings 
should be reported in detail.  VARO and 
the examiner is reminded that, in order 
for a disability examination to be 
adequate for compensation purposes, the 
report must contain sufficient detail 
and, if the report does not contain 
sufficient detail, the report must be 
returned as inadequate for evaluation 
purposes.  38 C.F.R. § 4.2 (1998); see 
also Stegall v. West, 11 Vet.App. 268 
(1998)(if the Board remands a claim for 
further development but he Secretary 
fails to comply with the terms of the 
remand, the Board errs in failing to 
insure compliance).

(A) On orthopedic examination, the 
examiner should fully describe the 
degree of limitation of motion.  Any 
limitation of motion must be 
confirmed by clinical findings such 
as swelling, muscle spasm, or 
satisfactory evidence of painful 
motion.  The inability to perform 
the normal working movements of the 
body with normal excursion, 
strength, speed, coordination and 
endurance should be described, and 
the degree of functional loss due to 
pain should also be indicated.  
38 C.F.R. § 4.40 (1998).  It should 
be indicated  whether there is more 
or less movement than normal, 
weakened movement, excess 
fatigability, incoordination, pain 
on movement, swelling, deformity or 
atrophy of disuse.  38 C.F.R. § 4.45 
(1998).  A complete rationale for 
all opinions expressed must be 
provided.

(B)  On neurological examination, 
the examiner should describe all 
abnormal neurological symptoms 
related to the appellant's service-
connected herniated nucleus pulposus 
at L4-5.  Specifically, the examiner 
should indicate whether these 
symptoms are persistent versus 
occasional, and the frequency of 
relief from these symptoms, as well 
as, whether there is characteristic 
pain, muscle spasm, or absent ankle 
jerk.  A complete rationale for all 
opinions expressed must be provided.

3.  After the development requested above 
has been completed, VARO should again 
review the record.  If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

This claim must be afforded expeditious treatment by VARO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the VAROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 5 -


